         Case 1:09-cr-00213-DC Document 218 Filed 02/24/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 24, 2020

BY ECF
The Honorable Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

        As the Court is aware, the Government has been receiving letters from victims in
connection with the motion of Bernard L. Madoff, the defendant in the above-captioned case, for
a sentence reduction pursuant to 18 U.S.C. § 3582. The deadline for victims to submit letters is
this Friday, February 28, 2020. The Government intends, by March 3, 2020, to publicly file an
exhibit containing all of the letters the Government has received, with personal identifying
information (including last names with the exception of the first letter) redacted. This is similar to
the approach used by the Court in United States v. Bernard J. Ebbers, No. S4 02 Cr. 144-3 (VEC),
ECF No. 383 (S.D.N.Y. Jan. 7, 2020). The Government has spoken with counsel for the defendant,
who agrees with this approach.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515


                                           By:    ______/s/_______________________________
                                                  Drew Skinner
                                                  Assistant United States Attorney
                                                  Southern District of New York
                                                  (212) 637-1587



cc:            Brandon Sample, Esq. (counsel for Madoff)
